Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 1 of 21




           EXHIBIT 2
Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 2 of 21
9-cv-03930-CM Document 13-2 Filed 05/09/19 Pag
Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 4 of 21
19-cv-03930-CM Document 13-2 Filed 05/09/19 Page
1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page
-cv-03930-CM Document 13-2 Filed 05/09/19 Pa
1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 8
e 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 9 o
1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 10
       Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 11 of 21
                       SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                                THE JUDICIARY OF MEXICO CITY
                                  DEMOCRATIC GOVERNMENT BODY
                             SIXTY-THIRD COURT FOR CIVIL MATTERS

                                                                   [Illegible electronic signature]


The legal publication was made in Judicial Gazette No. 72, corresponding to April 25, 2019.-
Note for the record.
The above notification became effective on April 26, 2019.- Note for the record.
        Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 12 of 21
                      SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                               THE JUDICIARY OF MEXICO CITY
                                  DEMOCRATIC GOVERNMENT BODY
                             SIXTY-THIRD COURT FOR CIVIL MATTERS


LET IT BE NOTIFIED. DECISION HANDED DOWN AND SIGNED BY THE JUDGE OF THE
SIXTY-THIRD COURT FOR CIVIL MATTERS, MR. MIGUEL ANGEL ROBLES VILLEGAS,
BEFORE HIS CLERK OF COURT, MS. LAURA ALANIS MONROY, WITH WHOM HE ACTS
AND ATTESTS. I SO ATTEST.
[Two illegible signatures]
        Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 13 of 21
                      SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                               THE JUDICIARY OF MEXICO CITY
                                    DEMOCRATIC GOVERNMENT BODY
                              SIXTY-THIRD COURT FOR CIVIL MATTERS
                                                                                       [Illegible text]
334/2019

MEXICO CITY, ON APRIL 24, 2019.

       It is hereby ordered that the case decisions, four simple photocopies of the service of
process, a translation into English of the initial complaint, and a certified copy of notarial
certificate number eighty-five thousand two hundred fourteen (85,214) be added to case record
number 334/2019, and that said case record be kept in the Court’s safe via the person
authorized for such purpose, and in due time, add to the letters rogatory the translation of this
lawsuit. The plaintiff is hereby deemed to have complied in due time with the measure ordered
in the ruling dated April 4 of this year, in terms of the pleading submitted on April 12 before the
Central Filing Office, it is deemed to have made its statements indicating that it does not have a
taxpayer identification number because it is a Canadian company; it is deemed to have
requested the appropriate letters rogatory for the purposes of serving notice; the English
translation of this complaint is deemed to have been produced; notarial certificate number
eighty-five thousand two hundred fourteen accrediting the plaintiff to be partner of SERVICIOS
DIGITALES LUSAD, S. DE R. L. DE C.V. is deemed to have been produced. Likewise, it also
specified the documents it requests the defendants to produce, and the corresponding copies of
the service of process are deemed to have been produced. Proceed to admit to process.
       JOSE GARCIA GRANADOS TORRES is deemed to have appeared in his capacity as
Legal representative of the plaintiff L1BRE HOLDING, LLC. The domicile he provided to hear
and receive notifications is deemed to have been indicated, and the individuals he mentioned
are deemed to have been authorized for that same purpose.
       And in accordance with circular 54 published on November 4, 2004, in Judicial Gazette
number 75, “GENERAL RESOLUTION THAT AUTHORIZES THE USE OF ELECTRONIC
DEVICES FOR THE REPRODUCTION OF ORDINARY DECISIONS,” which contains the
resolution issued by the full session of this Court on October 25 of the aforementioned year,
issuing the GENERAL RESOLUTION THAT AUTHORIZES THE USE OF ELECTRONIC
DEVICES FOR THE REPRODUCTION OF ORDINARY DECISIONS, the parties are hereby
informed that, in the event of reproducing the decision via any of the means of reproduction
indicated in said resolution, they are required to establish a reason via a person authorized for
that purpose, in the legal presence of the Clerk of Court of this Court, establishing the /illegible/
that are subject to reproduction.
        Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 14 of 21
                      SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                               THE JUDICIARY OF MEXICO CITY
                                     DEMOCRATIC GOVERNMENT BODY
                              SIXTY-THIRD COURT FOR CIVIL MATTERS

Demanding      from    ESPIRITU      SANTO      TECHNOLOGIES,          LLC,    ESPIRITUD    SANTO
HOLDINGS, LP, L1BERO PARTNERS, L.P.; and SERVICIOS DIGITALES LUSAD, S. DE R.
L. DE C.V., through their corresponding legal representatives, the services it mentioned,
based on articles 1377, 1378 and other related articles of the Amended Code of Commerce,
and since the amendments published in the Official Gazette of the Federation on April 17, 2008,
are applicable, admit the lawsuit through ORDINARY COMMERCIAL PROCEEDINGS, and for
that purpose, with the simple copies of the complaint, serve notice to the defendants and
summon them so that within FIFTEEN DAYS they may answer the complaint and raise any
defenses they may need necessary. Likewise, the defendants are hereby advised to indicate a
domicile to hear and receive notifications within this territorial jurisdiction and warning them that
failure to do so will result in this and any subsequent notifications – including those of a personal
nature – becoming effective according to the terms of article 1069 of the aforementioned Code.


       And, pursuant to the provisions of Section V of article 1061 of the Code of Commerce, at
the time of answering the complaint, the defendant is required to provide (n) and produce (n)
simple copies of their Federal Tax Identification number (Registro Federal de Contribuyentes -
RFC), their Unique Population Registration Code (Clave Única de Registro de Población -
CURP) in the case of individuals, and in both case whenever there is a legal obligation to be
registered in such registries, and their official identification code, as appropriate.


       It is hereby deem as announced the evidence indicated by the plaintiff, which will be
admitted in due course at the appropriate procedural time.


       And as regards the PROVISIONAL MEASURE requested aimed at maintaining the
existing factual situation, and based on articles 384, 386, 387, 388, 393, 395, and 397 of the
Federal Code of Civil Procedure; first of all, it is necessary to determine whether the
supplementary application to the Code of Commerce of this legal body is admissible, especially
if we take into account that chapter XI of the Code of Commerce regulates precautionary
measures, and furthermore, its article 1168 sets forth that no precautionary measures may be
issued other than those established in said Code, and that they shall consist exclusively of the
precautionary detention of the individual and the seizure of assets. Now then, we must consider
       Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 15 of 21
                    SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                             THE JUDICIARY OF MEXICO CITY
                                 DEMOCRATIC GOVERNMENT BODY
                           SIXTY-THIRD COURT FOR CIVIL MATTERS

that the Code of Commerce is a General Law and that there are special laws that also regulate
acts of commerce that were taken from it [the code of commerce].
       Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 16 of 21
                     SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                              THE JUDICIARY OF MEXICO CITY
                                  DEMOCRATIC GOVERNMENT BODY
                            SIXTY-THIRD COURT FOR CIVIL MATTERS

article 1054 of the same code, to allow the application of rules from Codes of Civil Procedure of
each State in the case of absence of express procedural precepts on certain legal issues,
whenever it is essential to clarify ambiguous, obscure, or contradictory concepts, or to correct
any omissions, as is the case here, since precautionary measures or precautionary interlocutory
orders should not be considered to be exhausted by those regulated in the often-cited code on
the matter because, among other precautionary measures regulated outside of this legal body,
we have those allowed by article 384 of the Federal Code of Civil Procedure which, in the
undersigned’s opinion, can be applied in a supplementary manner, because despite the fact that
the Code of Commerce regulates precautionary interlocutory orders, it omits contemplating
coercive measures, injunctions, for which reason, such supplementary nature is possible. The
foregoing is supported, by analogy, by the case law that, by contradiction of thesis, is cited
below: Record No.: 913,226. Case Law. Matter(s): Civil. Ninth Term. Instance: First Court.
Source: Appendix 2000, Volume IV, Civil, SCJN Case Law. Thesis: 284, Page: 238. Genealogy:
JUDICIAL WEEKLY OF THE FEDERATION AND ITS GAZETTE, NINTH TERM, VOLUME V,
MARCH 1997, PAGE 290, FIRST CHAMBER, THESIS 1A./J. 8/97. COERCIVE MEASURES:
FOR    THEIR     APPLICATION       IN   A   COMMERCIAL         TRIAL,   THEY     SHOULD      BE
SUPPLEMENTED BY COMMON LEGISLATION.- In accordance with article 1054 of the
Code of Commerce, the procedural technique in commercial matters allows for the
application of rules from Codes of Civil Procedure of each State, when the
aforementioned Code of Commerce lacks express procedural precepts on certain legal
issues, generally when said issues are covered in the commercial regulation, but are not
properly regulated or are deficiently provided for, all of this, of course, provided that
such supplemental application does not conflict with the Code of Commerce. Following
this general rule, apparently the supplementary application in the case of coercive means
would not be appropriate, since there is no such institution in the invoked legal body, let
alone a way to challenge them; however, since in a proceeding every judge has the
power to employ coercive measures to enforce their decisions, this implies that the
supplementary nature operates even when such an institution is not provided for in the
commercial regulation, as long as it is essential in order to clarify ambiguous, obscure,
or contradictory concepts, or to correct any omissions. In addition, due to the obvious
reason that, should said supplementary nature not be fully established, including the
substantiation of its challenge, any judge hearing disputes of a commercial nature will be

unable to use legal measures aimed at attaining celerity in the administration of justice;
in addition to the fact that the supplementary nature of the law, as in the case at hand,
        Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 17 of 21
                      SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                               THE JUDICIARY OF MEXICO CITY
                                     DEMOCRATIC GOVERNMENT BODY
                          SIXTY-THIRD COURT FOR CIVIL MATTERS
results from an integration and re-transmission of a specialized law to other general
legislative texts that establish the principles applicable to the regulations

of the supplemented law, Ninth Term: Contradiction of Thesis 14/96.- Among those
supported by the Second and Third Three-Judge Courts, both of the Sixth Circuit.-
January 8, 1997.- Four unanimous votes.- Absent: Olga Sánchez Cordero de García
Villegas, after notifying the Office of the President.- Rapporteur: Juan N. Silva Meza.-
Secretary: Jorge H. Benítez Pimienta. Judicial Weekly of the Federation and its Gazette,
Volume V, March 1997, page 290, First Chamber, Thesis 1a./J. 8/97; see the enforcement
action in page 291 of said volume.

Having analyzed the supplementary nature of the Federal Code of Civil Procedure to the Code
of Commerce, with respect to the measures needed to maintain the existing factual situation,
and which the now plaintiff requests as measures aimed at preserving the matter of this
proceeding, we hereby proceed to issue a decision on its admissibility or inadmissibility in the
following terms: In his work entitled “Introduction to the Systematic Study of Precautionary
Measures” (from the Law Classics Collection, “El Foro” Bookstore, Buenos Aires 1996, with
translation by Marino Ayerra Merin, pages 76 and 77), the great jurist Piero Calamandrei points
out the following:

       “Generally, in interim proceedings the Judge must establish the certainty (in the various
specific configurations that they may assume according to the measure requested) of the
existence of fear of a legal damage, that is, of the existence of an objective state of danger that
makes the realization of damage arising from the non-satisfaction of a right appear imminent.
The following two could therefore be considered conditions for the precautionary measure: First,
the existence of a right, and second, the danger that this right have of not being satisfied.”

“The Judge hearing the case must refer to these two items at the interlocutory stage.”

       “We shall say, then, that the points needed to obtain the precautionary measure
(conditions for the precautionary action) are these two: 1st, the appearance of a right, and 2nd,
the danger that this apparent right will not be satisfied.”

       In the case at hand, the existence of the right is supported by the documents indicated
as the basis of the petition, and the second element –the danger that the apparent right will not
       Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 18 of 21
                     SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                              THE JUDICIARY OF MEXICO CITY
                                   DEMOCRATIC GOVERNMENT BODY
                             SIXTY-THIRD COURT FOR CIVIL MATTERS


be satisfied– is reflected in the petition made; therefore, based on the provisions of articles 384,
385, 387, and 388 of the Federal Code of Civil Procedure, applicable as a supplement to the
Code of Commerce, in terms of numeral 1054 of the Code of Commerce, it is hereby ordered
that things be maintained in their current status, and therefore, se hereby decree the following
PRECAUTIONARY MEASURES:
       Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 19 of 21
                     SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                              THE JUDICIARY OF MEXICO CITY
                                  DEMOCRATIC GOVERNMENT BODY
                            SIXTY-THIRD COURT FOR CIVIL MATTERS


i) That, during the processing of this case and until its conclusion via the issuance of a
final judgment, the parties to the Partner Agreement refrain from initiating the arbitration
procedure agreed in clause 12, whose nullity is the subject of this lawsuit;


ii) That, during the processing of this case and until such time as a final judgment is
issued, the parties and the Board of Directors of the Company refrain from carrying out
any acts based on said agreement among the parties that may have repercussions on the
corporate sphere of SERVICIOS DIGITALES LUSAD, S. DE R. L. DE C.V.;


iii) That, during the processing of this case and until such time as a final judgment is
issued, the current corporate status of SERVICIOS DIGITALES LUSAD, S. DE R. L. DE
C.V., be maintained under the same terms held to date, without carrying out any
shareholder meetings that could modify its current legal situation.


Until such time as this case is finally resolved, with the understanding that the admissibility
of the request for this measure does not make any judgments as to the substance of the
proceeding.


       And based on article 1171 of the Code of Commerce, the amount of the guarantee that
the plaintiff most cover—indicated at the discretion of the undersigned to cover the alleged
defendant for any potential damages it may suffer—is $500,000.00 (FIVE HUNDRED
THOUSAND PESOS 00/100 N.C.), which the plaintiff may produce in any of its forms within
FIVE DAYS.


These measures shall be effective, in the event that the guarantee is not produced, they shall
cease to be effective.




And as regards the request that the defendants exhibit the documents indicated, order
the defendants to submit the following documents at the time of answering the complaint:
        Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 20 of 21
                      SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                               THE JUDICIARY OF MEXICO CITY
                                       DEMOCRATIC GOVERNMENT BODY
                              SIXTY-THIRD COURT FOR CIVIL MATTERS

a) The original or a certified copy of the Partner Agreement of December 6, 2016, signed by the
now co-defendants L1BERO PARTNERS, L.P.; ESPIRITUD SANTO HOLDINGS, LP, and
ESPIRITU SANTO TECHNOLOGIES, LLC.

b) A certified copy or notarial certificate containing the current corporate bylaws of
SERVICIOS DIGITALES LUSAD, S. DE R. L. DE C.V.

c) An authorized or certified copy of concession title SEMOVI/DGSTPI/001/2016, issued
by the Government of Mexico City to SERVICIOS DIGITALES LUSAD, S. DE R. L. DE C.V.,
on June 17, 2016. Under the warning that, should they fail to comply, the claims made by the
plaintiff will be deemed to be true.

        Bearing in mind that the domicile provided by defendants ESPIRITUD SANTO
TECHNOLOGIES, LLC and L1BERO PARTNERS is located outside of the jurisdiction of this
Court, as requested in the case summary and based on the provisions of articles 1073 and
1074 of the Code of Commerce, and articles 2, 8, 5 and other related articles of the Convention
on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters,
signed in The Hague on November 15, 1965, and published in Official Gazette of February 16,
2001, including the necessary certificates proceed to send a respectful ROGATORY LETTER
TO THE COMPETENT JUDGE IN THE WOODLANDS, TEXAS, 77380, UNITED STATES OF
AMERICA, so that, through their own means and in assistance to the duties of this Court,
and provided that they deem it to be consistent with the law, they may proceed to
SUMMON said defendants to appear for trial at the domicile provided in the initial complaint,
completing the certification mentioned in said international convention. Proceed to forward to
the Ministry of Foreign Affairs for due processing. Due to the distance involved, the defendant is
hereby granted an additional term of THIRTY EXTRA DAYS so that it may answer the
complaint filed against it.


        Along this line of thinking, and since the domicile provided by defendant ESPIRITUD
SANTO HOLDINGS, LP, is located outside of the jurisdiction of this Court, including the
necessary certificates proceed to send a respectful ROGATORY LETTER TO THE
COMPETENT JUDGE IN KEY BIZCAYNE, FLORIDA 33149, UNITED STATES OF AMERICA,
so that, through their own means and in assistance to the duties of this Court, and
provided that they deem it to be consistent with the law, they may proceed to SUMMON
           Case 1:19-cv-03930-CM Document 13-2 Filed 05/09/19 Page 21 of 21
                     SUPERIOR COURT OF JUSTICE OF MEXICO CITY
                              THE JUDICIARY OF MEXICO CITY
                                  DEMOCRATIC GOVERNMENT BODY
                            SIXTY-THIRD COURT FOR CIVIL MATTERS

said defendant to appear for trial at the domicile provided, completing the certification
mentioned in said international convention. Proceed to forward to the Ministry of Foreign Affairs
for due processing. And due to the distance involved, the defendant is hereby granted… [text
cut off]
